In an action to recover damages fo/ personal injuries, the appeal is from a judgment entered on a jury verdict/for $15,000. Judgment reversed and new trial granted, with costs to abide) the event, unless, within 10 days after the entry of the order hereon, appellant and respondent stipulate to reduce the amount of the verdict to $7,500, in which event the judgment as so reduced is unanimously affirmed, without costs. The appeal is based solely on the amount of the verdict and appellant requests reversal and a new trial. In our opinion, the verdict was grossly excessive, and the award, insofar as it was based on a finding that respondent had sustained fractures of the processes of the vertebrae, was against the weight of the credible evidence. The reduction, conditioned upon its acceptance by both parties, is made solely *859in an effort to avoid a new trial (see, e.g., O’Connor v. Papertsian, 309 N. Y. 465; ef. Calderon v. City of New York, 184 Mise. 1057). Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.